FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August 2010 Commission File Number: 0-28986 TTI TEAM TELECOM INTERNATIONAL LTD. (Translation of registrant’s name into English) 12 Amal Street, Park Afek, Rosh Ha'ayin, 48092, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- The information set forth in this Report on Form 6-K is hereby incorporated by reference into: (i)the Registrant’s Registration Statement on Form F-3 (Registration No. 333-122236) and (ii) the Registrant’s Registration Statements on Form S-8 (Registration Nos. 333-101979, 333-127097 and 333-139716). CONTENTS This report on Form 6-K of the Registrant consists of the following document, which is hereby attached hereto and incorporated by reference herein: Exhibit 99.1 Press release: TTI Telecom Acquired by TEOCO, dated August 23, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TTI Team Telecom International Ltd. Date: August 23, 2010 By: /s/Tali Cohen - Tueg Tali Cohen - Tueg Chief Financial Officer EXHIBIT INDEX Exhibit Number Description of Exhibit Press release: TTI Telecom Acquired by TEOCO, dated August 23, 2010.
